DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 09 February 2021. Claims 1 - 5 and 12 - 19 are currently pending. 

Claim Objections
Claim 1 is objected to because of the following informalities: Line 5 of claim 1 recites, in part, “used by the main network downstream” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --used by the main neural network downstream-- in order to maintain consistency with lines 1 - 2 of the claim and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Line 19 of claim 1 recites, in part, “used by the main network downstream” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --used by the main neural network downstream-- in order to maintain consistency with lines 1 - 2 of the claim and to improve the clarity and precision of the claim. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a preprocessing module… to process” in claims 1, 4, 5, 13 - 15 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 5 and 12 - 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the resolution of which" in lines 11 - 12. There is insufficient antecedent basis for this limitation in the claim.
Claims 2 - 4 and 12 - 19 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim but would be withdrawn from the rejection if their base claim overcomes the rejection. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 5 and 12 - 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 09 February 2021 have been fully considered but they are not persuasive.
On pages 7 - 9 of the remarks the Applicant’s Representative argues that the sub-network for super-resolution in Wu et al. that is considered as a preprocessing network “does not include several neural networks and is not configured to process several images of the same object and generate by fusing the outputs of said several networks a representation of the object to be used by the main neural network downstream.” Furthermore, the Applicant’s Representative argues that Wu et al. do not disclose “the fact that the several neural networks configured to process several images of the same object and generate by fusing the outputs of said several networks a representation of the object, “that the representation of the object includes at least one set of parameters describing the shape of the object”, “that the preprocessing module is configured to generate, by processing the starting images, transformed data with a confidence map for these data”, “that the preprocessing module includes preprocessing Ih for a low resolution facial image Il.” Additionally, the Examiner asserts that analogous art Bouchard et al. disclose a preprocessing module including several neural networks configured to process several images of the same object and generate by fusing the outputs of said several networks a representation of the object, “that the preprocessing Ci and pi that create an approximated image most closely resembling the novel image being analyzed”, that for “the case where novel textures will be represented directly as linear combinations of prototype i for the linear approximation of the new texture of I through the prototypical textures and ci for the linear approximation of the shape of I through the prototypical shapes. A new synthetic image is created of the object displayed in image I by use of these coefficients bi and ci. In particular, such a synthetic image is generated by forming a linear combination of the textures, and forming a linear combination of the shapes, of one of the other sets of transformed prototypes, using bi and ci as coefficients. The synthesized image thus shows the input image I transformed in the same manner as the prototypes.” The Examiner asserts that the shape model learned by the shape engine, the values for parameters Ci, of Poggio et al. corresponds to the instant parameter maps and that the texture model learned by the texture engine, the values for parameters bi of Poggio et al. corresponds to the instant output images. Additionally, the Examiner asserts that analogous art Cao et al. disclose “that the preprocessing module is configured to generate, by processing the starting images, transformed data with a confidence map for these data”, “that the preprocessing module includes preprocessing networks generating output images and associated confidence maps,” and “the fusing being performed on the basis of the confidence maps to generate the representation of the object”, see at least the abstract, figures 2, 3 and 5, page 1 hal and a coefficient α, respectively” and that the “coefficient α can be adaptively trained to receive the input face images 205 with different qualities.” The Examiner asserts that the coefficient α of Cao et al. corresponds to a confidence map associated with data transformed from the starting images because it is used to determine how much weight, i.e. confidence, should be given to a transformed image, a hallucinated image, during fusion of output images. Furthermore, the Examiner notes that the instant specification describes confidence maps as confidence weighting maps that are used to perform fusion by taking a weighted sum, see at least page 5 lines 25 - 26 and page 6 lines 1 - 4 of the instant specification. Therefore, the Examiner asserts that the combination of Wu et al., Bouchard et al., Poggio et al. and Cao et al. disclose the aforementioned disputed claim limitations of amended claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 3, 12 - 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Junyu Wu, Shengyong Ding, Wei Xu and Hongyang Chao, “Deep .

-	With regards to claim 1, Wu et al. disclose an image processing system, (Wu et al., Pg. 1 Abstract, Pg. 6 Subsection “Implementation Details”) including a main neural network (Wu et al., Pg. 1 Abstract, Pgs. 1 - 2 § 1 ¶ 2, Pg. 3 § 3 ¶ 1 - 3, Pg. 4 Fig. 2, Pg. 5 § 4.1 Subsection “Network Architecture” [“recognition sub-network”]) and, upstream thereof, a preprocessing module (Wu et al., Pg. 1 Abstract, Pgs. 1 - 2 § 1 ¶ 2, Pg. 6 Subsection “Implementation Details”) including a neural network (Wu et al., Pg. 1 Abstract, Pgs. 1 - 2 § 1 ¶ 2, Pg. 3 § 3 ¶ 1 - 3, Pg. 4 Fig. 2, Pg. 5 § 4.1 Subsection “Network Architecture” [“an end-to-end deep convolution network with hallucination sub-network cascaded by recognition sub-network”]) to process a starting image of an object (Wu et al., Pg. 1 Abstract, Pgs. 1 - 2 § 1 ¶ 2, Pg. 3 § 3 ¶ 1 - 3, Pg. 4 Fig. 2, Pg. 5 § 4.1 Subsections “Data Preparation” - “Network Architecture” [“the hallucination layers produce a high resolution facial image Ih for a low resolution facial image Il”]) and configured to generate a representation of the object (Wu et al., Pg. 1 Abstract, Pgs. 1 - 2 § 1 ¶ 2, Pg. 3 § 3 ¶ 1 - 3, Pg. 4 Fig. 2 [“the hallucination layers produce a high resolution facial image Ih for a low resolution facial image Il”]) used by the main network downstream, (Wu et al., Pg. 1 Abstract, Pgs. 1 - 2 § 1 ¶ 2, Pg. 3 § 3 ¶ 1, Pg. 7 Subsection “Setting 5” [“one LR image is fed to the end-to-end network so x using Ih as input which serves face recognition task” and “[r]esults of setting 5 and setting 6 support our hypothesis that not only FRNET can learn better from hallucinated images containing more discriminative features, but also SRNET can learn how to produce images more helpful to face recognition task”]) the system wherein Ih for a low resolution facial image Il”]) the resolution of which is higher than that of the starting images, for at least a portion of the object, (Wu et al., Pg. 1 Abstract, Pgs. 1 - 2 § 1 ¶ 2, Pg. 3 § 3 ¶ 1 - 3, Pg. 4 Fig. 2 [“the hallucination layers produce a high resolution facial image Ih for a low resolution facial image Il”]) and wherein the representation of the object is used by the main network downstream. (Wu et al., Pg. 1 Abstract, Pgs. 1 - 2 § 1 ¶ 2, Pg. 3 § 3 ¶ 1, Pg. 7 Subsection “Setting 5” [“one LR image is fed to the end-to-end network so that the hallucination sub-network produces a hallucinated facial image (as intermediate feature maps). Then this hallucinated image is fed to the recognition subnetwork to generate a representation vector for recognition.”]) Wu et al. fail to disclose explicitly a preprocessing module including several neural networks working in parallel to process several starting images of the same object and configured to generate, by fusing the outputs of these networks, a representation of the object, wherein the representation of the object includes at least one set of parameters describing the shape of the object, wherein the preprocessing module is configured to generate, by processing the starting images, transformed data with a confidence map for these data, wherein the preprocessing module includes preprocessing networks generating output images and associated confidence maps, and a network for fusing the output images and parameter maps generated by the preprocessing networks, the fusing being performed on the basis of the confidence maps to generate the quality of which is higher than that of the starting images, for at least a portion of the object, (Bouchard et al., Pg. 2 ¶ 0023 and 0027, Pg. 6 ¶ 0073, Pg. 7 ¶ 0079, Pg. 10 ¶ 0109 - 0110) wherein the preprocessing module is configured to generate, by processing the starting images, transformed data, (Bouchard et al., Figs. 2A & 7 - 10, Pg. 3 ¶ 0043 - 0044, Pg. 5 ¶ 0059 - 0061 and 0066 - 0069, Pg. 6 ¶ 0077 - Pg. 7 ¶ 0079) wherein the preprocessing module includes preprocessing networks generating output images, (Bouchard et al., Figs. 2A & 7 - 10, Pg. 3 ¶ 0043 - 0044, Pg. 4 ¶ 0048 Ci, of Poggio et al. corresponds to the instant parameter maps.]) to generate the representation of the object. (Poggio et al., Abstract, Figs. 4 & 9, Col. 2 Lines 23 - 45, Col. 4 Lines 1 - 20, Col. 5 Lines 49 - 64, Col. 8 Lines 19 - 30 and Lines 40 - 63, Col. 10 Lines 30 - 44, Col. 12 Line 66 - Col. 13 Line 36) Poggio et al. fail to information generated by the preprocessing networks, the fusing being performed on the basis of the confidence maps to generate the representation of the object. (Cao et al., Abstract, Figs. 1 - 5, Pg. 1 ¶ 0007 - 0009, Pg. 2 ¶ 0026 and 0028 - 0030, Pg. 2 ¶ 0032 - Pg. 3 ¶ 0034, Pg. 3 ¶ 0038 - 0040 and 0042 - 0043, Pg. 4 ¶ 0048 - 0050 and 0053 - 0055, Pg. 6 ¶ 0074 [“the face combiner module 250 generates the output face image 245 as a linear combination of intermediate hallucinated face image 235 and the up-sampled version 215 of the input face image. Preferably, the coefficient α determines the linear combination” and “the face combiner module 250 may combine images or information obtained through multiple channels of CNN”]) Wu et al. and Bouchard et al. are combinable because they are both directed towards utilizing neural networks to improve the quality of an image. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wu et al. with the teachings of Bouchard et al. This modification would have been prompted in order to enhance the base device of Wu et al. with the well-known technique Bouchard et al. applied to a comparable device. Processing several starting images with several neural networks and 

-	With regards to claim 2, Wu et al. in view of Bouchard et al. in view of Poggio et al. in view of Cao et al. disclose the system according to Claim 1, wherein the starting images are extracted from a video stream or extracted from a collection of images. (Wu et al., Pg. 1 Abstract, Pg. 5 § 4.1 Subsection “Data Preparation” [“LFW and YTF datasets”]) In addition, analogous art Bouchard et al. disclose wherein the starting images are extracted from a video stream or extracted from a collection of images. (Bouchard et al., Pg. 4 ¶ 0051 - 0053, Pg. 8 ¶ 0098, Pg. 10 ¶ 0109 - 0110) 

-	With regards to claim 3, Wu et al. in view of Bouchard et al. in view of Poggio et al. in view of Cao et al. disclose the system according to Claim 1, wherein the object is a face. (Wu et al., Pg. 1 Abstract, Pgs. 1 - 2 § 1 ¶ 2, Pg. 3 § 3 ¶ 1 - 3, Pg. 4 Fig. 2, Pg. 5 § 4.1 Subsection “Data Preparation” [“face images”]) 

-	With regards to claim 12, Wu et al. in view of Bouchard et al. in view of Poggio et al. in view of Cao et al. disclose the system according to Claim 1, 

-	With regards to claim 13, Wu et al. in view of Bouchard et al. in view of Poggio et al. in view of Cao et al. disclose the system according to Claim 1, wherein the processing carried out by the preprocessing module takes into account, in its learning, geometric particularities of the object. (Wu et al., Pg. 1 Abstract, Pg. 1 § 1 “Introduction” ¶ 1 - 2, Pg. 3 § “Joint Model” - Pg. 5 § 4.1 Subsection “Data Preparation”, Pg. 6 Subsection “Implementation Details” [“[t]he only data augmentation we used is horizontal flipping” and “[w]e extract the deep features by concatenating the output of the first fully-connected layer of the FRNET for each image and its horizontal flip.” The Examiner asserts that Wu et al. take into account, during learning, geometric particularities of the object, in particular a certain symmetry, because they disclose that the face images they utilize for learning are aligned with five face landmarks and include horizontally flipped face images, thus enabling their model to take into account facial symmetry about a vertical axis during learning. In addition, the Examiner asserts that because Wu et al. disclose jointly optimizing their models and because they disclose utilizing a horizontal flipped feature vector during training/optimization of 

-	With regards to claim 14, Wu et al. in view of Bouchard et al. in view of Poggio et al. in view of Cao et al. disclose the system according to Claim 1, wherein the neural networks of the preprocessing module are convolutional networks. (Wu et al., Pg. 1 Abstract, Pgs. 1 - 2 § 1 ¶ 2, Pg. 5 § 4.1 Subsection “Network Architecture”, Pg. 6 Tables 1 & 2” [“an end-to-end deep convolution network with hallucination sub-network cascaded by recognition sub-network” and “a novel method to jointly optimize these two models under a unified convolutional neural network”]) In addition, analogous art Bouchard et al. disclose wherein the neural networks of the preprocessing module can be any type of neural network. (Bouchard et al., Pg. 4 ¶ 0050, Pg. 10 ¶ 0111) Additionally, analogous art Cao et al. disclose wherein the neural networks of the preprocessing module are convolutional networks. (Cao et al., Abstract, Fig. 2, Pg. 1 ¶ 0008, Pg. 2 ¶ 0026 and 0029, Pg. 2 ¶ 0033 - Pg. 3 ¶ 0036, Pg. 3 ¶ 0039 - 0040 and 0042 - 000045, Pg. 4 ¶ 0055)

-	With regards to claim 15, Wu et al. in view of Bouchard et al. in view of Poggio et al. in view of Cao et al. disclose a system according to Claim 1. ([See analysis of claim 1 provided herein above.]) Wu et al. disclose a learning method (Wu et al., Pg. 1 Abstract, Pgs. 1 - 2 § 1 ¶ 2, Pg. 3 § 3 ¶ 3, Pg. 5 Algorithm 1, Pg. 7 Subsection “Setting 5” - Pg. 8 Subsection “Setting 6”, Pg. 8 § 5) for a system according to Claim 1, ([The Examiner asserts that Wu et al. in view of Bouchard 

-	With regards to claim 16, Wu et al. in view of Bouchard et al. in view of Poggio et al. in view of Cao et al. disclose the method according to Claim 15, wherein the starting images are extracted from a video stream or from a collection of images. (Wu et al., Pg. 1 Abstract, Pg. 5 § 4.1 Subsection “Data Preparation” [“LFW and YTF datasets”]) In addition, analogous art Bouchard et al. disclose wherein the starting images are extracted from a video stream or from a collection of images. (Bouchard et al., Pg. 4 ¶ 0051 - 0053, Pg. 8 ¶ 0098, Pg. 10 ¶ 0109 - 0110) 

-	With regards to claim 17, Wu et al. in view of Bouchard et al. in view of Poggio et al. in view of Cao et al. disclose a system according to Claim 1. ([See analysis of claim 1 provided herein above.]) Wu et al. disclose a method for classifying objects, (Wu et al., Pg. 1 Abstract, Pgs. 1 - 2 § 1 ¶ 2, Pg. 3 § 3 ¶ 1, Pg. 4 Fig. 2, Pg. 8 § 5 [“face hallucination and recognition” and “[t]he recognition layers then generates face representations x using Ih as input which serves face recognition task”]) wherein, using a system according to Claim 1, ([The Examiner x using Ih as input which serves face recognition task”]) 

-	With regards to claim 19, Wu et al. in view of Bouchard et al. in view of Poggio et al. in view of Cao et al. disclose the system according to Claim 1, wherein the object is a face. (Wu et al., Pg. 1 Abstract, Pgs. 1 - 2 § 1 ¶ 2, Pg. 3 § 3 ¶ 1 - 3, Pg. 4 Fig. 2, Pg. 5 § 4.1 Subsection “Data Preparation” [“face images”]) Wu et al. fail to disclose explicitly wherein the representation of the object in the case of a face includes at least parameters of shape, expression and texture. Pertaining to analogous art, Poggio et al. disclose wherein the representation of the object in the case of a face includes at least parameters of shape, expression and texture. (Poggio et al., Abstract, Figs. 1 - 3 & 9, Col. 2 Lines 16 - 35, Col. 3 Lines 31 - 37, Col. 6 Lines 30 - 48, Col. 8 Lines 8 - 30, Col. 8 Line 58 - Col. 9 Line 8, Col. 9 Lines 31 - 44, Col. 11 Line 57 - Col. 12 Line 19, Col. 12 Line 66 - Col. 13 Line 36 [“establish correspondences between parameter values and certain image characteristics, eg., whether a human face is smiling or frowning”]) 

Claims 4, 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Junyu Wu, Shengyong Ding, Wei Xu and Hongyang Chao, “Deep Joint Face Hallucination and Recognition”, arxiv.org, arxiv:1611.08091v1, Nov. 2016, pages 1 - 10, herein referred to as “Wu et al.”, in view of Bouchard et al. U.S. Publication No. 2016/0171727 A1 in view of Poggio et al. U.S. Patent No. 5,774,129 in view of Yin et al. U.S. Publication No. 2015/0363634 A1, herein referred to as “Cao et al.”, as applied to claim 1 above, and further in view of Yaniv Taigman, Ming Yang, Marc’ Aurelio Ranzato and Lior Wolf, “DeepFace: Closing the Gap to Human-Level Performance in Face Verification”, IEEE, Conference on Computer Vision and Pattern Recognition, 2014, pages 1701 - 1708, herein referred to as “Taigman et al.”.

-	With regards to claim 4, Wu et al. in view of Bouchard et al. in view of Poggio et al. in view of Cao et al. disclose the system according to Claim 1. Wu et al. fail to disclose explicitly wherein the preprocessing performed by said neural networks of the preprocessing module includes an image registration operation. Pertaining to analogous art, Taigman et al. disclose wherein the preprocessing performed by said neural networks of the preprocessing module includes an image registration operation. (Taigman et al., Pg. 1701 Abstract, Pg. 1701 § 1 ¶ 3 - 4, Pg. 1702 Fig. 1, Pg. 1702 § 2 ¶ 2 - Pg. 1703 Subsection “3D Alignment”, Pg. 1704 Fig. 2, Pg. 1708 § 6) Wu et al. in view of Bouchard et al. in view of Poggio et al. in view of Cao et al. and Taigman et al. are combinable because they are all directed towards image processing systems that learn to synthesize and represent images and, similar to Wu et al., Poggio et al. and Cao et al., Taigman et al. is also directed towards performing face recognition. It 

-	With regards to claim 5, Wu et al. in view of Bouchard et al. in view of Poggio et al. in view of Cao et al. disclose the system according to Claim 1. Wu et al. fail to disclose explicitly the preprocessing module includes layers of preprocessing networks that are configured to transform the starting images into frontal images. Pertaining to analogous art, Taigman et al. disclose the preprocessing module includes layers of preprocessing networks that are configured to transform the starting images into frontal images. (Taigman et al., Pg. 1702 Fig. 1, Pg. 1702 § 2 ¶ 2 - Pg. 1703 Subsection “Frontalization”, Pg. 1704 Fig. 2) Wu et al. in view of Bouchard et al. in view of Poggio et al. in view of Cao et al. and Taigman et al. are combinable because they are all directed towards image processing systems that learn to synthesize and represent images and, similar to Wu et al., Poggio et al. and Cao et al., Taigman et al. is also directed towards performing face recognition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Wu et al. in view of Bouchard et al. in view of Poggio et al. in view of Cao et al. with the teachings of Taigman et al. This modification would have been prompted in order to enhance the combined 

-	With regards to claim 18, Wu et al. in view of Bouchard et al. in view of Poggio et al. in view of Cao et al. further in view of Taigman et al. disclose the system according to Claim 4. Wu et al. fail to disclose explicitly wherein the preprocessing performed by said neural networks of the preprocessing module includes a 3D image registration operation. Pertaining to analogous art, Taigman et al. disclose wherein the preprocessing performed by said neural networks of the preprocessing module includes a 3D image registration operation. (Taigman et al., Pg. 1701 Abstract, Pg. 1701 § 1 ¶ 3 - 4, Pg. 1702 Fig. 1, Pg. 1702 § 2 ¶ 2 - Pg. 1703 Subsection “3D Alignment”, Pg. 1704 Fig. 2, Pg. 1708 § 6) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.